                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    PIKEVILLE

 PAUL F. SOARES,                                     CIVIL ACTION NO. 7:17-150-KKC


         Plaintiff,

 V.                                                        OPINION AND ORDER

 ESTATE OF CLYDE BOYD,
 ROBERT SKEANS,
 NATURAL RESOURCES & ENERGY, a
 Kentucky Limited Liability Company,
 and JOHN DOES
         Defendants.



                                           *** *** ***

      This matter is before the Court on the Court’s own motion to dismiss this case for lack of

subject matter jurisdiction.      For the reasons stated below, this case is DISMISSED

WITHOUT PREJUDICE, and all pending motions (DE 149, 154, 155, 159, and 160) are

DENIED AS MOOT.

                                        I. BACKGROUND

      The dispute in this case stems from a contract (the “KML/Natural Resources Contract”)

between Kentucky Minerals Limited (“KML”), the Lessor, and Natural Resources & Energy

Limited Liability Company (“Natural Resources”), the Lessee. (DE 1-1 at 1.) The contract

provides that KML seeks to sell its working interest in 900 acres known as “Vinson

Properties” to Natural Resources in exchange for $700,000 to be paid in accordance with the

agreement. At the time of contract, Paul Soares was the president of KML, and Clyde Boyd




                                                1
was the president of Natural Resources. (DE 1-1 at 7.) Both KML and Natural Resources

were Kentucky corporations.1

      Soares, a resident of California, filed a Complaint on September 27, 2017 alleging claims

for actual fraud, lost profits, breach of contract, conversion, and personal injury against Clyde

Boyd, Robert Skeans, Natural Resources, and Does 1-50. (DE 1.). Soares also filed a Motion

for Leave to Proceed in forma pauperis, which this Court granted. (DE 8, 9). Accordingly,

the Court ordered the Deputy Clerk in the Pikeville Clerk’s Office to prepare a Service Packet

for each of the named Defendants and send it to the United States Marshall Service (“USMS”)

to effectuate service. The USMS attempted to effectuate service on Natural Resources and

Boyd by FedEx Express Saver. The USMS was unable to serve Skeans, so Soares hired the

Sheriff’s Office of Floyd County to serve him. (DE 34 at 4.) Additionally, Soares personally

mailed a copy of the Complaint and Summons by certified mail. (DE 34 at 1-3.)

      Soares’s Complaint went unanswered, and he moved for entry of default against each

Defendant. (DE 19, 20, and 36). The Clerk entered default against all three Defendants.

(DE 21, 22 and 37). Soares then moved for default judgement against Boyd2 and Natural

Resources, and this Court, in accordance with the Federal Rules of Civil Procedure, granted

his motion. (DE 28).

      Shortly thereafter, the Defendants filed a motion to set aside default judgments and

motion to dismiss. (DE 78.) In the motion, Defendants asserted improper service of process

and lack of subject matter jurisdiction. The Court determined that the Defendants were not

properly served. Accordingly, the Court set aside the default judgements and ordered proper

service to be effectuated on the Defendants. The Court additionally found that it had subject



1   KML and Natural Resources have since been dissolved.

2   Shortly after the entry of default judgment, Boyd became the Estate of Clyde Boyd. (See DE 38.)

                                                   2
matter jurisdiction under 28 U.S.C. § 1332 but stated that it could reconsider the issue under

Fed. R. Civ. P. 12(h)(3) “at any time.” (DE 117 at 3.) The Court stated that “[b]ased on the

current pleadings, this Court finds it has subject matter jurisdiction under 28 U.S.C. § 1332

simply because Soares is a citizen of California, the Defendants are citizens of Kentucky, and

the amount in controversy exceeds $75,000.” The Court advised the parties that it did not

have sufficient information to determine whether KML is a required party to the action

because of the alleged assignment of the contract from KML to Soares. The Court stated:

   Soares, in his Complaint, asserts that “on or about April 2017, KML assigned its
   interests in the contract and the claims against Defendants to [Soares].” The Court
   also notes that the subject contract contains an “Assignment” provision, which states
   “Neither Lessor nor Lessee, whether voluntarily or by operation of law, may assign,
   mortgage, sublet, or otherwise transfer this agreement or any part hereof without the
   prior written consent of the other party, which shall not be unreasonably withheld.”
   The Court has not been provided with any such assignment. If the rights to the
   contract were validly assigned in accordance with the contract provisions, then KML
   would not be a necessary party to this action. But if the rights were not validly
   assigned, KML would be a necessary party. Then, the Court would need to determine
   under Fed. R. Civ. P. 19(b) whether KML should be joined, which could destroy this
   Court’s subject matter jurisdiction. Until the Court has the requisite information to
   determine whether the rights to the contract have been validly assigned, it cannot
   make a determination whether KML should be joined…

(DE 117 at 8-9 (citations omitted).)

   Following the Court’s opinion and order setting aside the default judgments, Soares filed

a series of motions. The Defendants maintained that the Court does not have subject matter

jurisdiction. In resolving the motions, the Court stated that it must determine whether it

has subject matter jurisdiction over the litigation. The Court stayed the case and ordered

Soares to produce the contract-assignment so that the Court could resolve the subject matter

jurisdiction issue. (DE 147.)




                                              3
    In response, Soares filed a questionable document3 purported to be the contract-

assignment. (DE 150-1.) The document is titled “Agreement for Assignment of Creditor’s

Rights.” In the document, Soares, acting as president for KML, essentially assigns the rights

to collect monies due under the KML/Natural Resources Contract, both past and future, to

Soares individually. The document provides that Soares, in exchange for the rights to collect

monies due under the KML/Natural Resources Contract, will relieve KML from paying

monies due to him for “management services” rendered between January 1, 2012 and June

30, 2015. (DE 150-1 at 2.)        Despite Soares’s representation in his Complaint that the

KML/Natural Resources Contract was assigned in April 2017, (DE 1 at 1 n.1), the contract-

assignment is dated June 30, 2015.4

    Defendants responded to the purported contract-assignment by asking the Court to

declare KML a necessary party because the KML/Natural Resources Contract required

written consent prior to assignment and Soares did not produce any written consent. (DE

151.)

    Soares replied asserting that “no written consent of Defendants is necessary under the

law in the case at bar.” (DE 152-1 at 2.) Soares states that such is true “even if there is a

non-assignment clause in any contract.” (DE 152 at 2.)

    Despite the questionable legitimacy of the purported contract-assignment, the Court finds

that no part of the KML/Natural Resources Contract was properly assigned to Soares because

no written consent was given by the Defendants in accordance with the terms of the contract.




3The purported contract-assignment appears to have signature blocks that are copied and pasted into
the document. (See DE 150-1 at 4.)

4The Court also notes that this litigation was originally pursued in a case filed in the Eastern District
of Kentucky on November 30, 2015. The complaint in that case states that the KML/Natural Resources
Contract was assigned in July 2015. Soares v. Boyd et al., 0:15-cv-108-HRW.


                                                   4
Accordingly, the Court does not have subject matter jurisdiction because it appears that

Soares does not have standing to bring the suit, and instead, KML is the proper plaintiff. As

such, the case will be dismissed without prejudice for lack of subject matter jurisdiction.

                                         II. ANALYSIS

   A. The KML/Natural Resources Contract collection rights were not validly
      assigned to Soares in his individual capacity.

   The contract-assignment from KML to Soares is invalid because no written consent was

provided, and the KML/Natural Resources Contract explicitly required written consent prior

to assignment of the agreement or any part thereof. Specifically, the contract provided

“[n]either Lessor nor Lessee, whether voluntarily or by operation of law, may assign,

mortgage, sublet, or otherwise transfer this agreement or any part hereof without the prior

written consent of the other party, which shall not be unreasonably withheld.” (DE 1-1 at 6.)

   Under Kentucky contract law, “[i]n the absence of an ambiguity a written instrument will

be enforced strictly according to its terms, and a court will interpret the contract's terms by

assigning language its ordinary meaning and without resort to extrinsic evidence.” Frear v.

P.T.A. Industries Inc., 103 S.W.3d 99, 106 (Ky.2003). Although contracts are generally

assignable, Kentucky courts have long held that anti-assignment clauses in contracts are

enforceable unless they are against public policy. See, e.g., Am. Gen. Life Ins. Co. v. DRB

Capital, LLC, 562 S.W.3d 916 (Ky. 2018); Wehr Constructors, Inc. v. Assurance Co. of Am.,

384 S.W.3d 680, 687 (Ky. 2012), as modified on denial of reh'g (Dec. 20, 2012); Pulaski Stave

Co. v. Miller's Creek Lumber Co., 138 Ky. 372, 128 S.W. 96, 101 (1910) (“[I]t seems to be well

settled that a contract is generally assignable, unless forbidden by public policy or the

contract itself....”); Invensys, Inc. v. Henry Vogt Mach. Co., No. 2007-CA-000606-MR, 2008

WL 2696828, at *8 (Ky. Ct. App. July 11, 2008); Managed Health Care Assocs., Inc. v. Kethan,

209 F.3d 923, 928 (6th Cir. 2000).       Kentucky contract law regarding anti-assignment


                                              5
provisions is consistent with the general contract principles outlined in Restatement (Second)

of Contracts § 317 (1981), which states:

   A contractual right can be assigned unless

       (a) the substitution of a right of the assignee for the right of the assignor would
       materially change the duty of the obligor, or materially increase the burden or risk
       imposed on him by his contract, or materially impair his chance of obtaining return
       performance, or materially reduce its value to him, or

       (b) the assignment is forbidden by statute or is otherwise inoperative on grounds
       of public policy, or

       (c) assignment is validly precluded by contract.

Restatement (Second) of Contracts § 317 (1981) (emphasis added).

   Here, neither party asserts that the language of the assignment provision is ambiguous.

The assignment provision provides: “[n]either Lessor nor Lessee, whether voluntarily or by

operation of law, may assign, mortgage, sublet, or otherwise transfer this agreement or any

part hereof without the prior written consent of the other party, which shall not be

unreasonably withheld.” (DE 1-1 at 6.) The language is clear—no part of the agreement is

assignable or transferrable by either party without the prior written consent of the other

party. There is no evidence of any other intent of the parties. Additionally, there is no

evidence that Soares, acting as president of KML, ever sought written consent from Natural

Resources in assigning the collection rights of the KML/Natural Resources Contract to

himself individually.   In fact, Soares does not dispute that written consent was never

provided. Instead, Soares asserts that written consent is not necessary. (DE 152-1 at 2.)

The Court disagrees. The explicit, unambiguous contract language requires written consent

prior to transfer or assignment of any part of the contract. Accordingly, the assignment

provision is enforceable unless it is against public policy, which is not contended by Soares.

   In consideration of the applicable law, the Court finds that the purported contract-

assignment tendered by Soares is invalid. Soares, as president of KML, did not obtain the

                                              6
written consent of Natural Resources before assigning the rights of the KML/Natural

Resources Contract to himself individually, as explicitly required by the contract.         The

assignment provision is enforceable, and accordingly, the purported contract-assignment

lacking written consent is invalid.

   B. The Court lacks subject matter jurisdiction to hear the case.

   Since the collection rights to the KML/Natural Resources Contract were not validly

assigned to Soares, it appears that Soares has no standing to bring suit in his individual

capacity against the Defendants. Instead, KML is the proper party with an interest in this

litigation. Accordingly, the Court finds that it does not have subject matter jurisdiction over

the case.

   “Standing goes to a court’s subject matter jurisdiction.” Kepley v. Lanz, 715 F.3d 969, 972

(6th Cir. 2013) (citation, internal quotation marks, and brackets omitted). “Plaintiffs have

the burden of establishing standing,” and “[i]f they cannot do so, their claims must be

dismissed for lack of subject matter jurisdiction.” In re Foreclosure Cases, 521 F. Supp. 2d

650, 653 (S.D. Ohio 2007) (citing Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598,

606-07 (6th Cir. 2007)). There are three elements to “the irreducible constitutional minimum

of standing,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) —

   [f]irst, the plaintiff must have suffered an injury in fact—an invasion of a legally
   protected interest which is (a) concrete and particularized and (b) actual or imminent,
   not conjectural or hypothetical. Second, there must be a causal connection between
   the injury and the conduct complained of—the injury has to be fairly... traceable to
   the challenged action of the defendant, not... the result of the independent action of
   some third party not before the court. Third, it must be likely, as opposed to merely
   speculative, that the injury will be redressed by a favorable decision.

Id. at 560-61 (citations, internal quotation marks, and brackets omitted).

   The “injury” here is an injury to KML, not Soares. The Complaint brings claims of actual

fraud, lost profits, breach of contract, conversion, and personal injury against the Defendants.

Each of the claims are premised on injuries experienced by KML, and the facts alleged in the

                                               7
Complaint are based on interactions between KML and Natural Resources, not interactions

between Soares in his individual capacity and Natural Resources. Additionally, the fraud

claim is based on alleged fraud perpetuated by Natural Resources on KML, the lost profits

alleged are lost profits of KML, and the breach of contract, conversion, and personal injury

claims are derived from a contract executed between KML and Natural Resources. (See DE

1.)

      Soares, in his individual capacity, has not suffered an injury in fact. Considering that the

KML/Natural Resources Contract was not properly assigned to Soares, Soares does not have

standing to bring this action in his individual capacity.                Instead, KML, a Kentucky

corporation, is the proper plaintiff. The Court cannot substitute KML for Soares or otherwise

add KML to this litigation as doing so would destroy diversity jurisdiction. Accordingly, the

Court does not have subject matter jurisdiction to consider the claims.

      Under Fed. R. Civ. P. 12 (h)(3), “[i]f the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” “The appropriate remedy for the

invalid assignment [is] dismissal of the complaint without prejudice.” Davis v. Scott, 320

S.W.3d 87 (Ky. 2010). Thus, since the purported contract-assignment is invalid, this action

will be dismissed without prejudice.

      C. Pending motions.

      There are a series of pending motions in this case, including motions stating that the

matter has been removed to the United States Bankruptcy Court for the Northern District of

California.5 All of the motions will be denied as moot because the Court lacks subject matter

jurisdiction.




5   Soares has filed for bankruptcy in the Northern District of California. (DE 158.)


                                                     8
   Regarding the motions mentioning removal of this litigation to the Bankruptcy Court for

the Northern District of California and asking the Court to transfer the case file, “the Court

must confirm its own jurisdiction before sending [a case] to bankruptcy. Muratore v. Darr,

375 F.3d 140, 147–48 (1st Cir. 2004) (holding that district courts cannot refer cases to

bankruptcy court if the district court lacks subject matter jurisdiction).” McKinsey v. Sargent,

442 B.R. 567, 570 (E.D. Ky. 2011). Similarly, “a court without subject matter jurisdiction

cannot transfer a case to another court under 28 U.S.C. § 1404(a).” Integrated Health Serv.

of Cliff Manor, Inc. v. THCI Co.,417 F.3d 953, 957 (8th Cir. 2005).

   This Court does not have subject matter jurisdiction over this litigation. Thus, the Court

will not forward the case file or otherwise transfer the case to the Bankruptcy Court for the

Northern District of California.

                                       III.CONCLUSION

   Based on the foregoing, the Court HEREBY ORDERS as follows:

   (1) This action is DISMISSED WITHOUT PREJUDICE for lack of subject matter

       jurisdiction;

   (2) All pending motions (DE 149, 154, 155, 159, and 160) are DENIED AS MOOT;

   (3) The Clerk of the Court shall STRIKE this matter from the Court’s active docket; and

   (4) A judgment will be entered contemporaneously with this order.

   Dated March 25, 2020.




                                               9
